Citation Nr: 0728747	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-35 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  The propriety of the reduction of the 40 percent rating 
to 20 percent for type II diabetes mellitus.

3.  Entitlement to service connection for a kidney condition 
as secondary to service connected diabetes mellitus.

4.  Entitlement to service connection for an eye condition as 
secondary to service connected diabetes mellitus.

5.  Entitlement to service connection for a vein condition as 
secondary to service connected diabetes mellitus.

6.  Entitlement to service connection for sexual dysfunction 
as secondary to service connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from adverse rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A December 2002 RO rating decision denied a rating 
in excess of 10 percent for hypertension, and proposed to 
reduce the rating for diabetes mellitus from 40 percent to 20 
percent disabling.  A March 2003 RO rating decision reduced 
the evaluation for diabetes mellitus to 20 percent disabling 
effective June 1, 2003.  In June 2007, the veteran appeared 
and testified before the undersigned at a Travel Board 
hearing held at the RO.  The hearing transcript is associated 
with the claims folder.

The record on appeal reasonably raises claims of service 
connection for headaches as secondary to service connected 
hypertension, and diabetic neuropathy as secondary to service 
connected diabetes mellitus.  Additionally, the veteran has 
initiated an appeal with respect to a claim of service 
connection for a "vein condition."  It is unclear whether 
he intends to seek an increased rating for his service 
connected peripheral vascular disease.  These issues, which 
have not been developed and adjudicated by the RO, are 
referred to the RO for appropriate action.

The Board notes that the issues of entitlement to service 
connection for a kidney condition, an eye condition, a vein 
condition and sexual dysfunction as secondary to diabetes 
mellitus are listed on the title page for procedural purposes 
only.  These issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension, which requires continuous 
medication for control, has been manifested by diastolic 
pressure readings predominantly less than 110 and systolic 
pressure readings predominantly less than 200.

2.  The veteran's diabetes mellitus, that is treated with 
insulin and restricted diet, has shown improvement as his 
activities do not require regulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.104, 
Diagnostic Code 7101 (2006).

2.  The criteria for restoration of a 40 percent rating for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.105, 3.321(b), 
3.344, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2006).  The notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  A section 5103 notice 
for an increased rating claim might require notice for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran filed claims for increased ratings on September 
13, 2002.  An RO letter dated September 20, 2002, that 
preceded the initial adjudication advised the veteran of the 
types of evidence and information deemed necessary to 
substantiate his claims and the relative duties upon himself 
and VA in developing his claims.  He was advised to inform 
the RO about any additional evidence or information he wanted 
considered or to submit such evidence himself directly.  A 
December 2002 RO letter specifically advised him that the 
dispositive issue concerning his diabetes mellitus claim 
involved meeting the criteria of regulation of activities.  A 
June 12, 2006 RO letter informed him of the criteria for 
establishing an effective date of award and for him to submit 
any evidence in his possession that pertained to his claims.

A notice error is presumed prejudicial to the veteran unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the preadjudicatory RO letter in September 2002 substantially 
complied with the VCAA mandates with the exception of 
advising him of the criteria for establishing an effective 
date of award and the specific language of 38 C.F.R. 
§ 3.159(b).  These notice deficiencies were cured with a June 
2006 RO letter and readjudication of the claim in the 
November 2006 Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  At his Travel Board hearing in June 2007, the veteran 
identified that his most recent VA clinical records were the 
only potentially relevant evidence not associated with the 
claims folder.  These records were obtained and the veteran 
has waived RO consideration of this evidence in the first 
instance.  The Board is of the opinion that, from the notices 
provided, a reasonable person could be expected to understand 
the evidentiary requirements.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes all 
available VA and private treatment records.  There are no 
outstanding requests to obtain private medical records for 
which the veteran has both identified and authorized VA to 
obtain on his behalf.  VA has provided several examinations 
during the appeal period, to include VA examination as 
recently as November 2006.  Additional VA examination is not 
warranted as there is no lay or medical evidence of increased 
severity of disability since the November 2006 examination.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  The evidence of record is 
sufficient to decide the claims, and there is no reasonable 
possibility that any further assistance to the veteran would 
be capable of substantiating his claims.


II.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
reviews all the evidence in the veteran's claims folder, but 
only summarizes the relevant evidence where appropriate, and 
its analysis focuses specifically on what the evidence shows, 
or fails to show, on each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.  

III.  Hypertension

The veteran seeks increased disability compensation for his 
service connected hypertension.  According to his statements 
and testimony of record, he has required ever-increasing 
dosages of medication to treat his hypertension.  He recalls 
that his medications were increased due to blood pressure 
readings that consistently averaged 151/110.  He has required 
hospitalization due to uncontrolled hypertension and 
congestive heart failure.

The currently assigned 10 percent rating contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) manifested by diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; history of diastolic pressure 
predominantly 100 or more which is controlled by continuous 
medication.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  
A 20 percent rating is warranted for hypertensive vascular 
disease manifested by diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.

Historically, the RO granted service connection for 
hypertension in an August 1996 rating decision and assigned 
an initial 10 percent evaluation.  At that time, the evidence 
showed that the veteran's hypertension was controlled by 
continuous medication.  His subsequent treatment records and 
examination reports prior to the instant appeal do not 
reflect a history of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  

The veteran filed his claim for an increased rating in 
September 2002.  A VA examination in December 2002 documented 
a blood pressure reading of 120/68.  He reported taking 
Lisinopril 40 mg daily, and attributed periodic left lateral 
headaches to his hypertension.

In pertinent part, an October 2003 emergency room evaluation 
at Leesburg Regional Medical Center (LRMC) found the veteran 
to have accelerated hypertension, measured as 172/102, that 
required the addition of a low dose diuretic to his anti-
hypertension regimen.  At that time, there was a question as 
to his medication compliance.  He was also diagnosed with 
congestive heart failure.

VA examination in November 2006 showed blood pressure 
readings of 158/110, 161/114 and 173/109.  His medications 
included Lisinopril 40 mgs daily, Felodipine 2.5 mgs daily, 
and Simvastin 80 mgs daily.  He had a history of headaches 
and cardiovascular disease related to his hypertension.  The 
examiner indicated that a possible complication included 
memory impairment.  Additionally, the examiner identified the 
veteran's chronic congestive heart failure as a complication 
of his hypertension.

Additional evidence of record includes the veteran's VA 
clinical records, dating from May 2002 to April 2007, that 
document his blood pressure readings on 9 separate occasions.  
The highest systolic reading was 161 and the highest 
diastolic reading was 97.  Notably, the April 2007 blood 
pressure reading was 161/97.

The weight of the evidence in this case establishes that the 
veteran's hypertension, which requires continuous medication 
for control, has been manifested by diastolic pressure 
readings predominantly less than 110 and systolic pressure 
readings predominantly less than 200.  There have been no 
systolic pressures of 200 or more.  The VA examination in 
November 2006 was the only occasion where his diastolic 
readings measured 110 or more.  However, an April 2007 blood 
pressure reading of 161/97 shows that the elevated readings 
in November 2006 were not sustained.  The veteran's 
recollections of having blood pressure readings averaging 
151/110 is not borne out by the record.  Necessarily, the 
decision in this case rests upon the objectively recorded 
blood pressure readings taken by medical professionals.  
Furthermore, the RO has awarded service connection for 
congestive heart failure that has been separately evaluated 
under Diagnostic Code 7005.  That issue is not before the 
Board for appellate review.  The claim for an increased 
rating, therefore, must be denied.  The benefit of the doubt 
rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).

IV.  Diabetes mellitus

The RO has reduced the evaluation of the veteran's diabetes 
mellitus from 40 percent to 20 percent disabling.  His 
current 20 percent rating contemplates diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.120, Diagnostic 
Code 7913 (2006).  The 40 percent 


rating, previously in effect from December 23, 1998 to June 
1, 2003, contemplates diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  Id.  A 60 
percent evaluation may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.

At the outset, the Board finds that the RO observed the due 
process provisions of 38 C.F.R. § 3.105(e) prior to 
implementing the rating reduction.  See Greyzck v. West, 12 
Vet. App. 288, 292 (1999) (a rating reduction without 
observance of procedural requirements is void ab initio).  By 
letter dated December 2002, the RO notified the veteran of a 
proposal to reduce his rating for diabetes mellitus from 40 
percent to 20 percent disabling.  The veteran was afforded a 
60-day period to present additional evidence to show that 
compensation payments should be continued at the 40 percent 
level.  See 38 C.F.R. § 3.105(e) (2006).  He was further 
afforded a 30-day period to request a predetermination 
hearing.  See 38 C.F.R. § 3.105(i) (2006).  After receipt of 
additional evidence and expiration of the 60-day period, the 
RO issued a decision in March 2003 reducing the evaluation 
for diabetes mellitus from 40 percent to 20 percent disabling 
effective June 1, 2003.  38 C.F.R. § 3.105(i)(2)(i) (2006).  
Thus, the due process provisions of 38 C.F.R. § 3.105(e) have 
been observed in this case.

Substantively, VA is required to comply with several general 
VA regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  
These provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Id.

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a) and (b) are not applicable in the 
instant case since they apply to ratings which have been in 
effect for long periods at a sustained level (five years or 
more).  See Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993).  In the instant case, 
the 40 percent disability evaluation for diabetes mellitus 
had been in effect less than five years (from December 23, 
1998 to June 1, 2003), prior to the rating reduction.  
However, the provisions of 38 C.F.R. § 3.344(c) do apply, 
which state, in pertinent part: "Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating."

Historically, the RO granted service connection for diabetes 
mellitus in an August 1996 rating decision.  An initial 20 
percent evaluation was assigned as the veteran's diabetes 
mellitus required control with diet and medication.  In 
December 1998, the veteran filed a claim for an increased 
rating indicating that his diabetes mellitus was manifested 
by constant fatigue that was impacting his work, home life 
and recreational activities.  VA examination in February 1999 
indicated that the veteran was taking insulin in the morning 
and the evening.  He followed an 1800-calorie ADA diet.  He 
was working as an assistant in the radiology department.  His 
physical examination was significant for a Glucose reading of 
288.  An RO rating decision in February 1999 granted a 40 
percent rating for type II diabetes mellitus.

Evidence of record since the RO's February 1999 rating 
decision includes VA clinical records dating back to November 
1997.  A June 1998 nutritional assessment included the 
veteran's report of following a 1700-1800 ADA calorie diet 
and taking insulin.  He reported being able to run 5-10 miles 
at a 7-minute per mile pace.  The nutritionist advised him to 
"Resume exercise: 3-4x 1 wk (run 30 min)."

The veteran filed a claim for an increased rating in 
September 2002.  On VA examination in December 2002, he 
reported taking 20 units of Novolin 70/30 in the morning and 
evening.  He continued to observe a restricted diet.  He 
denied episodes of ketoacidosis, hypoglycemia or unstable 
weight.  He saw his physician every three months and had 
"[n]o restrictions of activities."

In December 2002, the RO proposed to reduce the rating for 
diabetes mellitus to 40 percent disabling on the basis that 
the December 2002 VA "[e]xaminer noted no restrictions of 
activities due to diabetes."

A January 2003 VA clinical record noted the veteran's report 
that his diabetes mellitus was under fair control.  He 
further stated that his insulin seemed to be working well.

In February 2003, the veteran argued that his blood sugar 
levels required constant monitoring and could easily be 
placed out of control.  He had been limiting his work hours 
as a result.  In support of his claim, he submitted a letter 
from J.S., M.D., stating that a February 2003 laboratory 
result showed the veteran to have a high fasting blood sugar 
of 263 mg/dL requiring an additional prescription of Amaryl.

A May 2003 VA clinical record noted the veteran's report that 
his diabetes mellitus was under fair control.  However, his 
sugars had climbed recently associated with stress and not 
following his diet.  He was counseled that diet, exercise and 
weight control were the basics of diabetes treatment.

In October 2003, the veteran was hospitalized at LRMC due to 
accelerated hypertension, atypical chest pain, congestive 
heart failure, bilateral lower extremity swelling and right 
flank pain.  Laboratory testing revealed high glucose 
readings.

A VA clinical record in May 2004 included the veteran's 
report of fasting blood sugars around 100.  He had been 
eating well and exercising.

VA examination in December 2004 included the veteran's report 
of an increased dosage of Novolin to 40 units, twice daily.  
His weight remained stable.  He claimed two recent 
hospitalizations for ketoacidosis.  He worked approximately 
6-7 hours a day as a chef missing approximately 2 to 3 days 
per month due to his diabetes and fatigue.  He exercised 
"regularly" by attending a wellness center where he 
"swims, laughs and works a treadmill usually twice per 
week."  Examination resulted in diagnoses of (1) 
hypertension, (2) diabetes mellitus type 2 now insulin 
dependent; (3) congestive heart failure, etiology 
undetermined, but most likely secondary to vascular disease 
of diabetes and hypertension; and (4) coronary artery disease 
requiring further testing to determine the relationship to 
his hypertension.

A VA clinical record in November 2005 included the veteran's 
report of fasting blood sugars averaging 115-140.

On VA examination in November 2006, the veteran indicated 
that his diabetes mellitus was treated with 40 units of 
Insulin 70/30 in the morning and evening, diet and exercise.  
He was reported to have one hospitalization for hypoglycemic 
reaction or ketoacidosis.  His additional complications 
included cardiac symptoms of fatigue, peripheral edema and 
weakness, progressive loss of vision, erectile dysfunction, 
and neuropathy.  The examiner reported "IS VETERAN 
RESTRICTED IN ABILITY TO PERFORM STRENUOUS ACTIVITIES? No."  

A VA clinical record in April 2007 included the veteran's 
report of fasting blood sugars averaging in the 190's.  His 
laboratory testing showed a blood sugar of 274.

The record reflects that an RO rating decision in February 
1999 increased the veteran's disability evaluation for 
diabetes mellitus from 20 percent to 40 percent.  The 
evidence at that time showed that his diabetes mellitus 
required insulin and a restricted diet for its control.  The 
RO presumably accepted the veteran's lay assertions of 
exercise limitations as meeting the criteria for regulation 
of activities.  Evidence of record since the RO's February 
1999 rating decision includes VA clinical records dated just 
prior to the rating decision that reflected the veteran's 
report of being able to run 5-10 miles at a 7-minute per mile 
pace.  The evidence of record within the appeal period shows 
that the veteran was being medically advised to exercise as a 
part of his diabetes treatment regimen.  In December 2004, he 
reported regularly exercising by swimming and using the 
treadmill.  VA examinations in December 2004 and November 
2006 indicated that the veteran had no restriction of 
activities due to his diabetes mellitus.

The United States Court of Appeals for Veterans Claims (CAVC) 
has recently clarified that the term "regulation of 
activities" contained in Diagnostic Code 7913 means that a 
claimant must have a medical need to avoid strenuous 
occupational and/or recreational activities.  Camacho v. 
Nicholson, No. 05-1394 (U.S. Vet. App. July 6, 2007).  The 
medical evidence since the February 1999 decision shows that 
exercise has been encouraged and has not been restricted.  
The veteran's June 2007 testimony of being medically advised 
to stop working and to limit his exercise due to diabetes is 
not reflected in the record, and conflicts with his report to 
VA clinicians of a good exercise capacity under the normal 
conditions of life and work.  In any event, his statements 
and testimony is not competent evidence addressing the issue 
of whether regulation of activities is medically required.  
Camacho, No. 05-1394 (U.S. Vet. App. July 6, 2007).  
Accordingly, the Board finds that the veteran's diabetes 
mellitus, that is treated with insulin and restricted diet, 
has shown improvement as his activities do not require 
regulation.  

Thus, for these reasons, the Board finds that the veteran's 
service connected diabetes mellitus no longer meets the 
criteria for a 40 percent rating under Diagnostic Code 7913 
so that that the reduction of the evaluation of diabetes 
mellitus from 40 percent to 20 percent effective June 1, 
2003, was proper.  There is no doubt of material fact to be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006).  The appeal, therefore, is denied.

V.  Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence does show an October 2003 
hospitalization for uncontrolled hypertension with high 
glucose readings.  He was reported two additional 
hospitalizations, but has not submitted such documents or 
responded to the RO's requests to complete authorization 
forms for such evidence.  In December 2004, he reported 
working 6-7 hours a day missing approximately 2 to 3 days per 
month due to his diabetes.  In June 2007, he recently 
reported working on a part-time basis and being medically 
advised to discontinue working.  He reported that his blood 
sugar levels were extremely unstable.  His 20 percent rating 
for diabetes mellitus, and 10 percent rating for 
hypertension, contemplate loss of working time commensurate 
with his level of disability.  38 C.F.R. § 4.2 (2006).  His 
medical records do not disclose any abnormal affects of his 
diabetes and hypertension not reflected in the diagnostic 
criteria, and his own recollection of his medical findings 
are not borne out in the record.  There is no objective 
evidence that these disabilities have caused interference 
with employment beyond that contemplated by his currently 
assigned ratings.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96 (Aug. 16, 1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.

Reduction in the rating for diabetes mellitus from 40 to 20 
percent disabling was proper.
REMAND

An RO rating decision in June 2003 denied claims of service 
connection for a kidney condition, an eye condition, a vein 
condition and sexual dysfunction as secondary to service 
connected diabetes mellitus.  The veteran was notified of 
this decision by letter dated June 25, 2003.  In a statement 
received in November 2003, the veteran submitted his "letter 
of disagreement for your latest rating decision" as notified 
by the "letter dated June 25, 2003."  The RO did not 
respond to the veteran's November 2003 statement.  These 
issues, therefore, are remanded to the RO for issuance of an 
SOC in order to afford the veteran the opportunity to perfect 
his appeals, if he so desires.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran and his 
accredited representative an SOC on the 
issues of entitlement to service 
connection for a kidney condition, an eye 
condition, a vein condition and sexual 
dysfunction as secondary to service 
connected diabetes mellitus.  The veteran 
should be informed of the actions 
necessary to perfect an appeal on these 
issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


